       Case 6:18-cv-01329-FJS-ATB Document 27 Filed 05/28/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF NEW YORK

TERI R. SMITH, on behalf of herself and the       )
class members described herein,                   )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )    Case No. 6:18-cv-1329 (FJS/ATB)
                                                  )
CONDUENT EDUCATION SERVICES,                      )
LLC, f/k/a ACS, ACCESS GROUP, INC., and           )
ACCESS FUNDING 2015-1,                            )
                                                  )
               Defendant.                         )


                 PLAINTIFF’S NOTICE OF ADDITIONAL AUTHORITY

       Plaintiff Terri Smith respectfully submits the opinion in Jessica Olsen and Teri R. Smith v

Nelnet, Inc., et al, 4:18-cv-03081, (D. Neb. May 21, 2019), as additional authority in support of

Plaintiff’s Memorandum of Law in Opposition to Defendant’s Motion to Dismiss Plaintiff’s

complaint. A copy of the opinion is attached as Appendix A.

                                             Respectfully submitted,

                                             s/ Cassandra P. Miller
                                             Cassandra P. Miller


Tiffany N. Hardy
Hardy NY Attorney Bar Number: 511785
Cassandra P. Miller (Pro Hac Vice)
Miller Illinois ARDC Number:6290238
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
(312) 419-0379 (FAX)

Anthony J Fiorentino (Pro Hac Vice)
Fiorentino Illinois ARDC Number: 6316521
      Case 6:18-cv-01329-FJS-ATB Document 27 Filed 05/28/19 Page 2 of 3



Fiorentino Law Offices
180 N. LaSalle Street Suite 2440
Chicago, IL 60601

Lawrence Katz
New York Attorney Bar Number: 2038461
Attorney for Plaintiff
Law Offices of Lawrence Katz
70 East Sunrise Highway Suite 500
Valley Stream NY 11581
(516) 374-2118
lkatz@lawkatz.com
       Case 6:18-cv-01329-FJS-ATB Document 27 Filed 05/28/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I, Cassandra P. Miller , certify that on May 28, 2019, I caused a true and accurate copy of the
foregoing document to be filed via the court’s CM/ECF system, which will cause notification of such
filing to be served upon all counsel of record.



                                                s/ Cassandra P. Miller
                                                Cassandra P. Miller

Daniel A. Edelman
Cassandra P. Miller
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
(312) 419-0379 (FAX)
